The trustees, as defendants and appellees, have consistently contended that the nunc pro tunc entry of the Court of Appeals was not a "judgment" within the meaning of Section 2, ArticleIV of the Constitution of Ohio, and therefore is not subject to review by this court.
From the foregoing brief recital of facts it is apparent that the Tax Commission had a review by this court of the judgment of the Court of Appeals dated November 2, 1936, in which review the same questions were presented as are now sought to be submitted to this court.
The Court of Appeals, on the date last mentioned, entered its judgment, in which the rights of the parties were determined, and the nunc pro tunc entry of a subsequent date did not change the judgment of that court but merely gave reasons therefor.
If the procedure pursued by appellant in the present proceeding were to be approved, the number of times review might be had would be dependent upon the discretion of the Court of Appeals in granting an *Page 424 
entry nunc pro tunc to explain or reexplain its reason for a judgment which had already been reviewed.
We are of the opinion that the nunc pro tunc entry was not a judgment from which an appeal would lie, and therefore the appeal should be dismissed.
Having dismissed the appeal, there is not before this court at this time the question whether the imposition by the state of Ohio of an inheritance tax measured by the value of the shares of stock of a decedent resident of the District ofColumbia held in, trust by an Ohio trust company would violate the provisions of the Fourteenth Amendment to the Constitution of the United States where the assessment was made under Section 5331, paragraph 3, sub-paragraphs (f), (g), and Section 5332 of the General Code on the basis that such property had acquired a business situs and a commercial domicile in Ohio, oris to be considered taxable intangible personal property underSection 5331, 3rd paragraph (i).
Appeal dismissed.
WEYGANDT, C.J., MATTHIAS, DAY, ZIMMERMAN, WILLIAMS, MYERS and GORMAN, JJ., concur. *Page 425